UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6476



LEE ANTHONY FISHER,

                                              Petitioner - Appellant,

          versus


BOBBY SHEARIN,

                                               Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CA-03-2975-8-AW)


Submitted:   August 4, 2004                 Decided:   August 27, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lee Anthony Fisher, Appellant Pro Se. Thomas Michael DiBiagio,
United States Attorney, Baltimore, Maryland; Matthew Wayne Mellady,
UNITED STATES DEPARTMENT OF JUSTICE, Annapolis Junction, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lee Anthony Fisher, a federal prisoner, appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Fisher v. Shearin, No. CA-03-2975-8-AW (D. Md.

Jan. 23, 2004).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -